NO. 07-01-0453-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                   AUGUST 1, 2002

                        ______________________________


                         RUDOLPH BELTRAN, APPELLANT

                                          V.

                   TROY A. BOWERS AND NELMA B. BOWERS
               D/B/A BOWERS PLASTIC AND RUBBER, APPELLEES


                      _________________________________

           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 98-501,670; HONORABLE SAM MEDINA, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                         ON AGREED MOTION TO DISMISS


      Pending before this Court is an agreed motion to dismiss filed by appellant Rudolph

Beltran and appellees Troy A. Bowers and Nelma B. Bowers d/b/a Bowers Plastic and

Rubber by which they represent they have agreed to a compromise settlement agreement
resolving all claims arising out of the cause of action commenced by Rudolph Beltran. We

grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(1).


      Without passing on the merits of the case, the appeal is hereby dismissed. Having

dismissed the appeal at the request of all parties, no motion for rehearing will be

entertained and our mandate will issue forthwith.


                                        Don H. Reavis
                                          Justice

Do not publish.




                                           2